DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is allowable. The restriction requirement, as set forth in the Office action mailed on 6/15/20, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 7, 24-27, and 31, directed to a nonelected species and invention is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in an interview with Tyson Crane on 2/15/22.
The application has been amended as follows: 
Claim 8: On line 2, “arm of a robotic” has been replaced with –arm of the robotic—
Claim 10: On line 4, “or the second robotic arm controlling the motion” has been replaced with –or the second robotic arm to control motion—
Claim 16: On line 6, “actuating at least one of an instrument base” has been replaced with -- actuating at least one of the instrument base—
Claim 22: On line 4, “actuating at least one of the tool base to retract the basket” has been replaced with -- actuating the tool base to retract the basket—
Claim 24: On line 4, “activating the optical fiber or laser perform” has been replaced with -- activating the optical fiber or laser to perform—
Claim 26: On line 2, “passing a chisel through the working channel of the basket tool;” has been replaced with -- passing a chisel through the working channel of the basket tool; and--
Claim 31: The claim has been replaced with 
-- A system comprising:
an endoscope including a working channel; 
a first robotic arm configured to couple to the endoscope and configured to advance the endoscope into a cavity including an object; and
a second robotic arm configured to:

expand the basket to an at least partially open state;
wherein at least one of the first robotic arm or the second robotic arm is configured to: 
position a central portion of the basket at a first position to enclose the object; 
collapse the basket while maintaining the central portion of the basket at the first position; and 
upon collapsing the basket, retract the basket tool into a sheath to remove the object from the cavity.--



Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the art of record when considered alone or in combination neither renders obvious nor anticipates a system and method for capturing an object by controlling a first robotic arm to advance an endoscope, controlling a second robotic arm to advance and control a basket tool to be partially expanded and positioning a central portion of the basket in the at least partially expanded state at a first position to enclose the object; controlling at least one of the first robotic arm or the second robotic arm to collapse the basket while maintaining the central portion of the basket at the first position in conjunction with the rest of the claimed limitations. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANNE DORNBUSCH whose telephone number is (571)270-3515. The examiner can normally be reached Monday-Wednesday 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 




/DIANNE DORNBUSCH/Primary Examiner, Art Unit 3771